PER CURIAM.
It appearing that the circuit court has issued an order requesting that the state file a response to petitioner’s pending motion for postconviction relief, the petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n, 807 So.2d 733 (Fla. 1st DCA 2002). However, given that petitioner s motion has been pending for approximately 18 months, we nonetheless encourage the circuit court to take such measures as are required to ensure that the motion is ruled upon as promptly as circumstances permit.
HAWKES, C.J., WOLF and DAVIS, JJ., concur.